DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 25-28, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 has been amended to require ‘a powder mixture by consolidation forming a sintering body consisting of’, rendering the claim unclear for two reasons:
 1) It is unclear from the phrase “forming a sintering body” as to whether the powder mixture by consolidation is intended to result in an intermediate product of a sintering body that is then used for further processing (see para 0034 and or 0051 of published Specification US 2016/0254128) that eventually forms the claimed ‘sputtering target’, or whether the powder mixture by consolidation is sintering that forms a ‘sintered body’ that is the claimed ‘sputtering target’.

Claims 25-28 and 32-34 are rejected as being dependent on claim 23.
Claim 23 recites the limitations "the relative density” and “the theoretical density".  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 has been amended to require “measured along at last one orientation selected from the group consisting of 100 and 111” (emphasis added). It is unclear as to whether the emphasized phrase is intended to mean measure ‘along said one orientation’ (from claim 27), measure ‘along at least one orientation’ (from claim 26), measure ‘along a last orientation’, or some other measurement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25 and 27-28 each require . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US Patent No. 2,678,272) in view of Lemon et al (US 2006/0042728).
With respect to claims 23, 25-28 and 32-33, Ham discloses a Mo-alloy usable as an electrode (col. 1, lines 1-14), and therefore fully capable of being used as a sputtering target. Ham further discloses the Mo-alloy comprises mixing a powder mixture of Mo and Nb powders and sintering (i.e. consolidating) the powder mixture to form a sintering body having a solid solution of Mo and Nb  and a forming texture (col. 4, lines 11-13; col. 6, lines 35-75), wherein elements of the powder mixture define the Mo-alloy electrode (i.e. sputtering target) (col. 1, lines 1-14; col. 4, lines 11-13; col. 6, lines 35-75), and the sintering body consisting of 0.25-10at% (and specifically 5.81 at%) of columbium (i.e. niobium), a carbon/oxygen ratio of >1, and a Mo content of greater  prima facie case of either anticipation or obviousness has been established that Ham also teaches the resulting Mo-alloy having a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Nb and Mo since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Ham satisfies the equation of the standard deviation  being approximately zero to be less than or equal to 5-9.2 at% x 0.15. Ham further discloses forming the Mo-alloy at elevated temperatures in addition to limiting oxygen to less than 0.005 at% or less than 0.025 at% and adding carbon to eliminate detrimental oxides (col. 1, lines 26-31; col. 2, lines 1-56; col. 3, lines 1-20; Example 2), resulting in the Mo-alloy (i.e. sputtering target) being free of oxides.
However Ham is limited in that while sintering is taught be at 14000-20000 psi (greater than 100 MPa) and at a temperature of 2400-2900oF (~1300-1600oC) followed by extrusion (col. 6, lines 35-75; col. 8, lines 1-20; col. 8, lines 12-26), a particular orientation and grain size distribution is not suggested.
Lemon teaches a sintered Mo-alloy used as a sputtering target (abstract), wherein the sintered Mo-alloy contains Nb (para 0132). Lemon further teaches that for sintering, Mo powder (along with Nb) is placed in a mold and pressed at a pressure of at least 100 MPa while heated at a temperature of at least 1785-2200oC (para 0022 and 0084-0085), which yields the sintered Mo-alloy (i.e. sputtering target) having a fine grain 
It would have been obvious to one of ordinary skill in the art to sinter at the temperature and pressure of Lemon for the sintering of the combination of references to gain the advantage of a sintered Mo-alloy having a fine grain size, uniform grain size, and uniform texture.
In summary, the combination of references Ham and Lemon teaches sintering at temperatures and pressures followed by extrusion of Lemon the Mo-alloy of Ham. Since the combination of references teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of sintering followed by extrusion, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting sintered Mo-alloy (i.e. sputtering target) having properties of a dominant orientation of 110 in a forming direction, a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 perpendicular to the forming direction, and a grain size distribution of d90/d50 < 5 measured along the at least one dominant orientation 100 or 111, as evidenced by Applicant’s published Specification at para 0022 teaching that extrusion after sintering results in dominant orientations in the forming direction and 0053 teaching that sintering pressure and temperature results in grain size distribution (MPEP 2112.01, Section I).
With respect to claim 34, modified Ham further discloses the Mo-alloy is sintered into a self-supported rod (col. 6, lines 35-75), which is considered to read on a shape of a tube.
Claims 23, 25-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP No. 2002327264).
With respect to claims 23, 25-28, and 32-33, Murata discloses a sintered (i.e. consolidated) Mo-alloy as a sputtering target consisting of a composition of either 5-10 at% of V (Table 1, Examples 11-12) or 6-12 at% of Nb (Table 1, Examples 18-19), the balance being of Mo, inevitable impurities, an O content of 300 ppm or less and a C content of 500 ppm or less (resulting in a carbon/oxygen ratio of >1), the sputtering target formed by mixing a powder mixture of Mo and either Nb or V powders and then pressing and sintering (i.e. consolidating) to form a sintering body of the composition (abstract; para 0011, 0013-0014, 0037-0039, and 0046). Since Murata teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Mo and either V or Nb in solution that is then consolidated via pressing and sintering to form a solid solution (para 0019 and 0046), a prima facie case of either anticipation or obviousness has been established that Murata also teaches the resulting sputtering target of the Mo-alloy has a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Mo and either Nb or V since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Murata satisfies the equation of the standard deviation  being approximately zero to be less than or equal to (5 at% to 12 oC (para 0046 and 0056). Since Murata teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of HIP sintering, a prima facie case of either anticipation or obviousness has been established that Murata also teaches the resulting sputtering target of Mo-alloy having properties of a dominant orientation of 110 in a forming direction, a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 perpendicular to the forming direction, and a grain size distribution of d90/d50 < 5 measured along the at least one dominant orientation 100 or 111.
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Murata (JP No. 2002327264) as applied to claim 23 above, and further in view of Reis et al (US 2006/0172454).
With respect to claim 34, the reference is cited as discussed for claim 23. However Murata is limited in that while the sputtering target is flat or plate-shaped (para 0048), the sputtering target being tubular is not suggested.
Reis teaches a sputtering target comprising Mo-alloy containing 6 wt% (~6.18 at%) Nb, a Mo content of 94 wt% (~93.81 at%), and each of carbon and oxygen being less than 30 ppm (abstract; para 0036; claim 12), resulting in a ratio of carbon/oxygen at 30ppm/30ppm = 1. Reis further teaches the Mo-alloy is usable as a high temperature material for vacuum applications such as sputtering targets (para 0018 and 0030), which are formed by mixing a powder mixture of a Mo alloy powder followed by consolidating via pressing and sintering (para 0050-0055). Reis further teaches uniformly distributing Mo and Nb prior to sintering and then forming a solid solution of Mo and Nb (para 0025 and 0100), wherein the powder mixture defines the sputtering target (para 0050-0055), and wherein the sputtering target is either shaped as a disk (i.e. plate) or tubular (abstract), with tubular resulting in properties of uniform texture and strain-free (para 0063).
It would have been obvious to one of ordinary skill to have the sputtering target of Murata be tubular as taught by Reis to gain the advantages of the sputtering target being strain-free with uniform texture.

Response to Arguments
Applicant’s Remarks on p. 7-20 filed 10/12/2021 are addressed below.

103 Rejections
On p. 9-14, Applicant argues that Ham is directed to casting, whereas amended claim 23 is directed to sintering.
The Examiner disagrees. Ham is directed to forming the Mo-alloy by mixing powders, pressing and sintering the powders to form a rod, and then casting (col. 6, lines 36-71), thus Ham teaches sintering as an intermediate step that forms a ‘sintering body’, which is then casted; similarly amended claim 23 requires mixing powders and sintering that “forms a sintering body”, which is also considered as an intermediate step since the claim reads on (and Specification supports) additional processing to the sintering body. Claim 23 does not require any specific or explicit limitation that the sputtering target is a sintered body as argued by Applicant. Further Applicant’s argument on p. 10 that the sintering and casting of Ham cannot be compared or equated to the claimed average C/O ratio from sintering and additional processing despite Ham specifically teaching the claimed average C/O ratio in Example 2 is 15 is not persuasive, especially since the rejection above involves both Ham and Lemon. Applicant’s argument on p. 11 that the cast product has a much larger grain size than the claimed powder metallurgical product is unsupported as no evidence has been cited by Applicant, and thus this argument is not persuasive. Applicant’s arguments on p. 11-14 are similarly directed to the sintering and casting of Ham being different than the sintering and additional processing of Applicant, and thus have been addressed above. Therefore Ham (in view of Lemon) reads on claim 23.
On p. 10-11, Applicant argues that Ham does not specify what the “%” refers to, therefore it cannot be concluded that the term “%” automatically means “at%”.
The Examiner disagrees since interpreting the “%” of Ham to be “at%” would be reasonable to one of ordinary skill in alloys and powder metallurgy since “at%” is commonly known when discussing content percentages or composition amounts for alloys as supported above by both references Murata and Reis. 
On p. 16-17, Applicant argues that 1) Murata teaching the Mo-alloy sputter target comprising either 5-10 at% V or 6-12 at% Nb is not accurate, and 2) Murata does not teach the limitation ‘an average C/O ratio > 1 for the sputter target’ for claim 23.
The Examiner disagrees. Murata teaches in Examples 11-12 has 5-10 at% V and Examples 18-19 has 6-12 at% Nb; Derwent Abstract of Murata teaches 2-50 at% of V and/or Nb. Applicant’s argument that these Examples 11-12 and 18-19 do not teach the claimed carbon and oxygen amounts is noted, as is Murata specifically teaching in the Derwent Abstract  of “The oxygen and carbon contents in the sputtering target are below 300 ppm and below 500 ppm, respectively” with the 2-50 at% of V and/or Nb (which encompasses ranges taught by Examples 11-12 and 18-19). Thus according to MPEP 2123, Sections I-II, Murata “may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (emphasis added), and that disclosed “examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment” (emphasis added). Thus Murata contemplates the average C/O ratio (500ppm/300ppm) of >1 (Derwent Abstract) for the Mo-alloy having 2-50 at% of V and/or Nb, and specifically either 5-10 at% V or 6-12 at% Nb (Derwent Abstract; Examples 11-12 and 18-19).
All other arguments on p. 17-18 to Murata not reading on claim 34 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly. However as a note, Reis also does teach the claimed C/O ratio of >1 as discussed above in the additional rejection of claim 23 in view of Reis. Further Murata teaches a planar- or disk-shaped Mo-alloy target formed by sintering; 
Applicant’s arguments on p. 18-19 to Reis are noted in that Reis requires Zr to be present in the sintered body, to which “the sintering body” of amended claim 23 specifically excludes Zr from being present with ‘consisting of’ language. These 103 rejections are withdrawn.
On p. 20, as stated by Applicant, claim 45 has been canceled, thus arguments to claim 45 are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794